EXHIBIT 10.2

[g173031koi001.jpg]


CONFIDENTIAL

As of July 31, 2006

Mr. Thomas E. Fish
110 Corporate Drive, Suite 10
Portsmouth, NH 03801

Dear Tom:

Confirming our recent discussions, we are pleased that you will be continuing as
President of the Anvil Segment (Anvil) of the business of Mueller Water
Products, Inc. (Mueller Water Products or the Company).  The following outlines
the terms of your employment.  This document supersedes all previous agreements
you had with Mueller Water Products or any of its affiliates, including, Mueller
Group, LLC, Anvil International, LP, the predecessors of either of these
entities or any business units of any of them; and this will be final and
binding on the date you sign.

1.                                       You will serve as President of Anvil,
reporting to Dale Smith, the Chief Operating Officer of Mueller Water Products
and Chief Executive Officer of Mueller Group, LLC.  You will be responsible for
the management of the P&L for the Anvil Segment including managing the business
unit’s growth and return objectives.

2.                                       Your compensation package will be as
follows:

(a)                                  Your base salary will be $286,000 per
year.  Your salary and performance will be reviewed annually consistent with the
practices of Mueller Water Products and shall be increased each year by an
amount that is at least equal to the greater of (i) four (4%) percent of your
base salary in effect immediately prior to such annual adjustment or (ii) the
product of (A) the cost of living increase (as defined in the immediately
subsequent sentence) and (B) your base salary in effect immediately prior to
such annual adjustment.  The “cost of living increase” shall mean the
difference, expressed as a percentage, between (i) the Consumer Price Index most
recently published by the Bureau of Labor Statistics of the U.S. Department of
Labor, Chicago-Gary-Kenosha, for urban wage earners and clerical workers, prior
to the date of such annual adjustment and (ii) such


--------------------------------------------------------------------------------




 

index as so published at the commencement of the immediately proceeding
twelve-month period.

(b)                                 Effective October 1, 2005, you will
participate in the Mueller Water Products Executive Incentive Plan (EIP) with a
bonus target level of $380,000 to a maximum of 2 times target.  The amount of
your incentive will fluctuate based upon actual performance under the
performance metrics associated with the EIP. Currently these metrics include
Consolidated Net Income, Anvil Segment Operating Income and Anvil Segment RONA
(return on net assets), but metrics are subject to change from time to time. In
situations other than those described in section 3 of this agreement, a bonus
will not be paid or payable in the event you are not employed by the Company on
the last day of the respective fiscal year.

(c)                                  You will receive a stock award under the
Mueller Water Products, Inc. 2006 Stock Incentive Plan of non-qualified stock
options vesting one-third per year over three years and restricted stock units
(RSUs) vesting after seven years (subject to accelerated vesting), in each case
in accordance with the terms of the Mueller Water Products, Inc. 2006 Stock
Incentive Plan. The number of options and RSUs will be based on the price of the
stock when granted and the adjusted Black-Scholes calculated value.  The value
of your grant is $230,000.  As an example, if the $230,000 was granted at an
average price of $49.00, you would have received approximately 4,041
non-qualified options and 4,535 restricted stock units.  The actual number of
shares will be based on the date this agreement is executed.

(d)                                 You will receive a vehicle allowance of
$1,500 per month, subject to usual withholding taxes.

(e)                                  You will receive the following additional
benefits:

·                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses in accordance with the terms
of the policy generally applicable to the executives in the location in which
you are primarily based, as it may change from time to time.

·                  Participation in the group life and health insurance benefit
programs, generally applicable to executives employed in the location in which
you are primarily based, in accordance with their terms, as they may change from
time to time.

·                  Participation in the Company’s retirement plan, as it may
change from time to time and in accordance with its terms.

2


--------------------------------------------------------------------------------




 

·                  Participation in the Employee Stock Purchase Plan, as it may
change from time to time and in accordance with its terms.

·                  Eligibility for five weeks of annual vacation to be used each
year in accordance with policy generally applicable to executives employed in
the location in which you are primarily based, as it may change from time to
time.

3.                                    (a)                                     In
the event of your involuntary termination before June 1, 2009, other than for
“Cause” (defined below), or in the event of your Constructive Termination (also
defined below) before June 1, 2009, in each case, other than as a result of
death of disability, you will be entitled to (i) payment of base salary for 18
months, (ii) payment of an amount equal to your cash bonus for the last
completed fiscal year multiplied by 2.25, ratably paid over 18 months (unless
such termination occurs before your bonus for the 2006 fiscal year is
determined, in which case you will be entitled to your cash bonus for the 2006
fiscal year multiplied by 1.5, ratably paid over 18 months), and (iii) continued
participation in benefits until the earlier of the 18-month anniversary of the
termination date or until you are eligible to receive comparable benefits from
subsequent employment.

(b)                                 In the event of your involuntary termination
on or after June 1, 2009, other than for Cause, or in the event of your
Constructive Termination on or after June 1, 2009, in each case, other than as a
result of death of disability, you will be entitled to (i) payment of base
salary for 18 months, (ii) payment of an amount equal to your cash bonus for the
last completed fiscal year multiplied by 1.5, ratably paid over 18 months, and
(iii) continued participation in benefits until the earlier of the 18-month
anniversary of the termination date or until you are eligible to receive
comparable benefits from subsequent employment.

(c)                                  In the event that your employment is
terminated as a result of your death or disability, you or your heirs or estate,
as applicable, will be entitled to receive your base salary through the end of
the Company fiscal year in which the termination occurs, reimbursement of
expenses incurred prior to such termination and any cash bonus payment payable
to you for the fiscal year in which the termination due to death or disability
occurs, prorated through the date of such termination.

4.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s

3


--------------------------------------------------------------------------------




 

premises or the Company’s or its customers’ property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company.  You
hereby assign to the Company your entire right and interest in any Developments
and will hereafter execute any documents in connection therewith that the
Company may reasonably request.  This section does not apply to any inventions
that you made prior to your employment by the Company or any of its predecessors
or affiliates, or to any inventions that you develop entirely on your own time
without using any of the Company’s equipment, supplies, facilities or the
Company’s or its customers’ confidential information and which do not relate to
the Company’s business, anticipated research and developments or the work you
have performed for the Company.

5.                                       Non-Compete/Non-Solicit. It is
understood and agreed that the Company and its subsidiaries (collectively, the
Employer) are in the water transmission products business.  The nature and
methods employed in the Employer’s business are such that you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Employer
that result in the creation of customer goodwill.  Therefore, following the
termination of employment under this agreement for any reason that results in
the payment of severance and continuing for a period of eighteen (18) months
from the date of such termination, so long as the Employer or any affiliate,
successor or assigns thereof carries on the name or like business within the
Restricted Area (defined below), including the states that Mueller Co. Ltd.,
Mueller Group, LLC and U.S. Pipe operate in as of the date of your separation,
you shall not, directly or indirectly, for yourself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity or otherwise:

(a)                                  Call upon, solicit, write, direct, divert,
influence, or accept business (either directly or indirectly) with respect to
any account or customer or prospective customer of the Employer or any
corporation controlling, controlled by, under common control with, or otherwise
related to Employer, including but not limited to Mueller Co. Ltd., Mueller
Group, LLC, U.S. Pipe or any other affiliated companies; or

(b)                                 Hire away any independent contractors or
personnel of Employer and/or entice any such persons to leave the employ of
Employer or its affiliated entities without the prior written consent of
Employer.

Notwithstanding the foregoing, following the termination of employment under
this agreement for any reason and continuing for a period of twelve (12) months
from the date of such termination, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise, hire away any
independent contractors or personnel of Employer and/or entice any such persons
to leave the

4


--------------------------------------------------------------------------------




 

employ of Employer or its affiliated entities without the prior written consent
of Employer.

As used in this agreement, the term “Restricted Area” means North America,
Europe and China.

6.                                       Non-Disparagement.  Following the
termination of employment under this agreement for any reason and continuing for
so long as the Employer or any affiliate, successor or assigns thereof carries
on the name or like business within the Restricted Area, you shall not, directly
or indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

(a)                                  Make any statements or announcements or
permit anyone to make any public statements or announcements concerning your
termination with Employer, or

(b)                                 Make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Employer
or its affiliated entities.

7.                                       In the event that the Company sells
substantially all of the Anvil Segment, on the date that the closing of such
transaction shall occur all of your unvested equity shall automatically become
vested.

8.                                       As an inducement to the Company to make
this offer to you, you represent and warrant that you are not a party to any
agreement or obligation for personal services and that there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.

9.                                       You acknowledge and agree that you will
respect and safeguard the Company’s property, trade secrets and confidential
information.  You acknowledge that the Company’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
the Company’s business and that such systems and data exchanged or stored
thereon are Company property.  In the event that you leave the employ of the
Company, you will not disclose any trade secrets or confidential information you
acquired while an employee of the Company to any other person or entity,
including without limitation, a subsequent employer, or use such information in
any manner.

10.                                 Definitions:

 “Cause” shall mean: (a) material failure to act in accordance with the
reasonable instructions of the Board of Directors or the President and CEO of
the Company, (b) conviction of a felony arising from any act of fraud,
embezzlement or willful

5


--------------------------------------------------------------------------------




 

dishonesty in relation to the business or affairs of the Company or any other
felonious conduct on your part that is demonstrably detrimental to the best
interests of the Company or any subsidiary or affiliate, (c) being repeatedly
under the influence of illegal drugs or alcohol while performing your duties, or
(d) commission of any other willful act that is demonstrably injurious to the
financial condition or business reputation of the Company or any subsidiary or
affiliate.

“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities, (c) any purported
termination of your employment other than for Cause, or (d) the failure of a
successor corporation to assume the Company’s obligations under this agreement.

For purposes of this agreement, a significant diminution in pay or
responsibility shall not have occurred if: (i) the amount of your bonus
fluctuates due to performance considerations under the EIP or other Company
incentive plan applicable to you and in effect from time to time or (ii) you are
transferred to a position of comparable responsibility and compensation with
Mueller Water Products carrying the title of President or higher, even though
that position may report to an officer who in turn reports to the Chief
Executive Officer.

11.                                 As discussed, the Company desires to have
you, as a senior executive of the Company, make a meaningful investment in the
Company.  In this regard, you have committed to invest at least $100,000 in the
Company’s common stock by the date that is twelve months after the date of this
agreement. The details of how this investment should be made will need to be
determined with input from Vic Patrick, the Company’s Vice President, Acting
General Counsel and Secretary.  Vic can be contacted at 813-871-4120.

12.                                 In the event that any portion of any payment
under this agreement, or under any other agreement with, or plan of the Company
(in the aggregate, Total Payments) would constitute an “excess parachute
payment,” such that a golden parachute excise tax is due, the Company shall
provide to you, in cash, an additional payment in an amount sufficient to cover
the full cost of any excise tax and all of your additional federal, state, and
local income, excise, and employment taxes that arise on this additional payment
(cumulatively, the Full Gross-Up Payment), such that you are in the same
after-tax position as if you had not been subject to the excise tax. For this
purpose, you shall be deemed to be in the highest marginal rate of federal,
state, and local income taxes in the state and locality of your residence on the
date of your termination. This payment shall be made as soon as possible
following the date of your termination, but in no event later than ten (10)
calendar days from such date.  For purposes of this agreement, the term “excess
parachute payment” shall have the meaning assigned to such term in Section 280G
of the Internal Revenue Code, as amended (the Code), and the term “excise

6


--------------------------------------------------------------------------------




 

tax” shall mean the tax imposed on such excess parachute payment pursuant to
Sections 280G and 4999 of the Code.

13.                                 It is agreed and understood that this offer
letter, if and when accepted, shall constitute our entire agreement with respect
to the subject matter herein and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with the Company, Mueller Group, LLC and related business units.

Tom, your signature below confirms your acceptance of this employment agreement.
Please sign one of the enclosed copies and return it to me in the envelope
provided.

Very truly yours,

 

 

 

/s/ Gregory E. Hyland

 

Gregory E. Hyland

 

Chairman, President and Chief Executive Officer

 

GH:jtp
Enclosures
Agreed and Accepted

/s/ Thomas E. Fish

 

Thomas E. Fish

 

 

 

7/31/06

 

Date

 

 

7


--------------------------------------------------------------------------------